Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions    
     1.          Applicant's election with traverse of invention I (claims 1-10) in a reply filed 
on 09/08/2021 is acknowledged. The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden. However,  as stated in the restriction requirement, the search for invention I (claims 1-10) as a metal plate shearing apparatus and invention II (claims 11-17) as a method for shearing metal plate may overlap but they do not coincide identically throughout. 
As shown in the restriction requirement, claims which are directed to the metal plate shearing apparatus have features that are not present in the claims directed to the method of shearing a metal plate and vice versa. Therefore, the search for the elected invention may not be sufficient for the other non-elected invention. Each individual invention includes a different filed of search. In addition, the text and subclass search that might be needed to look for a particular feature in one invention in not sufficient for finding another particular feature in other invention due to their divergent subject matter. In other words, each individual invention with at least a distinct feature has a separate status in the art and requires a different field of search. 
The requirement is still deemed proper and is therefore made FINAL. 


Drawings
3.         The drawings are objected to because drawing sheets are not numbered. In this case, the first sheet of the drawings should be numbered as 1/15 and the last sheet of the drawings should be numbered as 15/15.  See MPEP 608.2 (V) (t).      
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
4.              The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.        This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heater device configured 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.                                                                                                               
Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.       Claims 1 and 9-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boeckmann (5,015,223). Regarding claim 1, Boeckmann teaches a  by heating the lower jaw 13. See Figs. 1-5 in Boeckmann. 
             Regarding claim 9, Boeckmann teaches everything noted above including that the heater device (20, 21) is provided on at least one of a lower edge portion of the upper pad and an upper edge portion of the lower pad 13 which are adjacent to the cutting line of the metal plate.  
              Regarding claim 10, Boeckmann teaches everything noted above including that the upper pad 14 or the lower pad includes a heat shield 25 (defined by the resilient cushion pad) configured to prevent heat from the heater device from diffusing to other areas from the position of the heater device. The cushion pad 25 prevents the heat from diffusing to other areas.  

8.       Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fowler (5,673,534). Regarding claim 1, Fowler teaches an apparatus  capable of shearing a metal plate comprising: a lower pad (150 L); an upper pad (150R) installed on the lower pad to ascend and descend and configured to press  by heating the at least the lower heating block (164L) of the lower pad (150L). See Figs. 1-8 in Fowler. 
              Regarding claim 2, Fowler teaches everything noted above including that the heater device (181L) is installed to ascend and descend in a state adjacent to one side surface (173) of the lower pad (150L) below the blade (157 or 160).  See Fig. 5 in Fowler.
              Regarding claim 3, Fowler teaches everything noted above including that the heater device includes: a support block (164L) disposed adjacent the one side surface 173 of the lower pad (150L) to ascend and descend; an induction heating heater installed (defined by the heating rod in the channels; Figs. 5-7) on an upper portion of the support block (164L) to heat the cutting line of the metal plate; and a heater accommodating portion (defined by the channel which receives the heating rods) provided on the upper portion of the support block to accommodate the induction heating heater and having an upper surface open. It should be noted that the accommodation portion is considered to be on an upper portion of the support block relative to the bottom edge of the support block. Alternatively, the upper 
              Regarding claim 4, Fowler teaches everything noted above including that the heater device further includes an induction heating shield (165L, as a cooling element) provided on the inner surface of the heater accommodating portion to block heating of the support block by the induction heating heater.  
              Regarding claim 7, Fowler teaches everything noted above including a cooling device (165R, 165L) to cool an upper edge portion of the lower pad, a lower edge portion of the upper pad, and a lower portion of the blade (Fig. 5), which are adjacent to the cutting line of the metal plate.  
             Regarding claim 8, Fowler teaches everything noted above including that the cooling device includes: refrigerant pipes (194R, 194L) provided on the upper edge portion of the lower pad, the lower edge portion of the upper pad, and the lower portion of the blade, respectively; and a supply compressor configured to supply a refrigerant to the refrigerant pipes.  
             Regarding claim 9, Fowler teaches everything noted above including that the heater device (181R, 181L) is provided on at least one of a lower edge portion of the upper pad and an upper edge portion of the lower pad which are adjacent to the cutting line of the metal plate.  
              Regarding claim 10, Fowler teaches everything noted above including that the upper pad or the lower pad includes a heat shield (165R; as a cooling element) configured to prevent heat from the heater device from diffusing to other areas from the position of the heater device. 
Allowable Subject Matter
9.          Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Fowler et al. (5,284,002), Yamanaka (2016/0215356 A1), Kume et al. (5,865,015) 
 and Asachi et al. (6,824,720) teach a metal plate shearing apparatus.

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. 
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  November 12, 2021